DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 01/27/2021 that prior art Cao does not disclose the spiraling thread along the cannula for advancing the cannula. The rejection has been withdrawn. New rejections with respect to Cao as modified by Guyton, and Albrecht as modified by Cao have been made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 12, 14-16, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0171304 to Cao in view of U.S. Patent Publication 2013/0211194 to Guyton.
As to claim 1, Cao discloses an apparatus for accessing a portion of a body (paragraph 23) comprising:
a cannula (210, outer layer 22, figure 6) configured for insertion into the body;
a first electrode (14) at or near a distal end of the cannula (figure 6, paragraph 33), wherein the first electrode is positioned to contact tissue adjacent to the distal end of the cannula during adjacent into the body (figure 6, paragraph 33); 
a second electrode (28);
a controller (means of “monitoring” paragraph 33, the “mapping and localization system” of paragraph 34) in communication with the first electrode via a first lead (24) and in communication with the second electrode via a second lead (30);
where the apparatus is configured to detect an impedance or a conductance of the tissue between the first electrode and the second electrode (abstract, the impedance or conductance can be detected based on the electrode mapping, paragraph 35, as evidenced by references by in section 12 below);
wherein the controller is configured to receive one or more signals from the tissue adjacent to the distal end of the cannula and 
wherein the controller is further configured to determine a position of the distal end of the cannula during advancement into the body (paragraph 34). 
However, Cao is silent about a spiraling thread along the cannula for advancing the cannula. 
Guyton teaches a similar device (paragraph 8, 63, 68, 70, similar introducers) having a spiraling thread (1860, or 45, paragraph 142), along the cannula for advancing the cannula (paragraph 8, 17, 142, 173) in order for securely and safely delivering, removing, and/or anchoring the device in tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the threads of Guyton on the device of Cao in order for securely and safely delivering, removing, and/or anchoring the device in tissue. 
As to claim 2, with the device of Cao and Guyton above, Cao discloses the second electrode is positioned at or near the end of the cannula and the lead runs through the inner lumen of cannula (figure 6, the lead runs through an inner lumen of outer layer 22, the “lumen” paragraph 34).
As to claim 3, with the device of Cao and Guyton above, Cao discloses the second electrode is positioned on a skin of the body (figure 6). Since the human tissue cannot be positively recited, and the electrode 
As to claim 4, with the device of Cao and Guyton above, Cao discloses the cannula includes a blunt distal tip (paragraph 23).
As to claim 11, with the device of Cao and Guyton above, Cao discloses the cannula is inserted into the body manually (paragraph 10, since the claims are device claims and a method step cannot positively be claimed, the cannula is capable of being manually inserted).
As to claim 12, with the device of Cao and Guyton above, Cao discloses the cannula is inserted into the body automatically (paragraph 10, since the claims are device claims and a method step cannot positively be claimed, the cannula is capable of being automatically inserted).
As to claim 14, Cao discloses a method for accessing a portion of a body (paragraph 23) comprising:
advancing a cannula (210, outer layer 22, figure 6) into the body so the that the cannula contacts tissue adjacent to the cannula during advancement (paragraph 33-35) via a first electrode (14) positioned at or near a distal end of the cannula (figure 6, paragraph 33), 
positioning a second electrode (28) so that it is in contact with the body (paragraph 33);

detecting a change in an impedance or a conductance of the tissue between the first electrode and the second electrode (abstract, paragraph 35, the electrodes will detect a change of impedance or a conductance as evidences by references below in section 12), via a controller (means of “monitoring” paragraph 33, the “mapping and localization system” of paragraph 34) in communication with the first and second electrodes as the cannula is advanced;
determining, via the controller a position of the cannula within the body based upon the change in the impedance or the conductance of the tissue between the first electrode and the second electrode as the cannula is advanced (paragraph 34, 35)
However, Cao is silent about advancing the cannula having a spiraling thread along the cannula. 
Guyton teaches a similar method (paragraph 8, 63, 68, 70, similar introducers) comprising advancing a cannula having a spiraling thread (1860, or 45, paragraph 8, 17142, 173) in order for securely and safely delivering, removing, and/or anchoring the device in tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the threads of Guyton with the device of Cao in order for 
As to claim 15, with the method of Cao and Guyton above, Cao discloses the second electrode is positioned at or near the end of the cannula and the lead runs through the inner lumen of cannula (figure 6, the lead runs through an inner lumen of outer layer 22, the “lumen” paragraph 34).
As to claim 16, with the method of Cao and Guyton above, Cao discloses the cannula includes a blunt distal tip (paragraph 23).
As to claim 21, 24, with the device and method of Cao and Guyton above, Cao discloses the first lead runs through an inner lumen of the cannula (figure 6, the wire 24 does extend from the inner lumen to the cannula). 
As to claim 22, 25, with the device and method of Cao and Guyton above, Cao discloses a shaft of the cannula is comprises of a non-conducive material (paragraph 29).
As to claim 23, 26 with the device and method of Cao and Guyton above, Cao discloses at least one of the first or second electrodes is located on a distal edge of the cannula (figure 6, paragraph 33).
Claims 1-4, 11, 12, 14-16, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/087167 to Albrecht in view of U.S. Patent Publication 2009/0171304 to Cao.

Cao discloses an apparatus for accessing a portion of a body (paragraph 23) comprising: a cannula (210, outer layer 22, figure 6) configured for insertion into the body; a first electrode (14) at or near a distal end of the cannula (figure 6, paragraph 33), wherein the first electrode is positioned to contact tissue adjacent to the distal end of the cannula during adjacent into the body (figure 6, paragraph 33); a second electrode (28); a controller (means of “monitoring” paragraph 33, the “mapping and localization system” of paragraph 34) in communication with the first electrode via a first lead (24) and in communication with the second electrode via a second lead (30); where the apparatus is configured to detect an impedance or a conductance of the tissue between the first electrode and the second electrode (abstract, the impedance or conductance can be detected based on the electrode mapping, paragraph 35, as evidenced by references by in section 12 below); wherein the controller is configured to receive one or more signals from the tissue adjacent to the distal end of the cannula and detect a 
As to claim 2, with the device of Albrecht and Cao above, Cao further teaches the second electrode is positioned at or near the end of the cannula and the lead runs through the inner lumen of cannula (figure 6, the lead runs through an inner lumen of outer layer 22, the “lumen” paragraph 34).
As to claim 3, with the device of Albrecht and Cao above, Cao further teaches the second electrode is positioned on a skin of the body (figure 6). Since the human tissue cannot be positively recited, and the electrode species elected was figure 5, at one point during insertion of the device of Cao, the second electrode 28 will be positioned on a “skin” of a body. 
As to claim 4, with the device of Albrecht and Cao above, Albrecht discloses the cannula includes a blunt distal tip (104, figure 1).
As to claim 11, with the device of Albrecht and Cao above, Albrecht discloses the cannula is inserted into the body manually (paragraph 31, 
As to claim 12, with the device of Albrecht and Cao above, Albrecht discloses the cannula is inserted into the body automatically (paragraph 31, since the claims are device claims and a method step cannot positively be claimed, the cannula is capable of being automatically inserted).
As to claim 14, Albrecht discloses a method for accessing a portion of a body (paragraph 31) comprising: advancing a cannula (100, figure 1) having a spiraling thread (140) along the cannula into the body so that the cannula contacts tissue adjacent to the cannula during advancement (paragraph 27,31). However, Albrecht is silent about detecting a change in an impedance or conductance of tissue between a first elected and a second electrode. 
Cao teaches a similar method comprising advancing a cannula (210, outer layer 22, figure 6) into the body so the that the cannula contacts tissue adjacent to the cannula during advancement (paragraph 33-35) via a first electrode (14) positioned at or near a distal end of the cannula (figure 6, paragraph 33), positioning a second electrode (28) so that it is in contact with the body (paragraph 33); receiving one more signals from the tissue in contact with the first and second electrodes (paragraph 35) via a first lead (24) and a second lead (30); detecting a change in an impedance or a conductance of the tissue between the first 
As to claim 15, with the method of Albrecht and Cao above, Cao further teaches the second electrode is positioned at or near the end of the cannula and the lead runs through the inner lumen of cannula (figure 6, the lead runs through an inner lumen of outer layer 22, the “lumen” paragraph 34).
As to claim 16, with the method of Albrecht and Cao above, Albrecht discloses the cannula includes a blunt distal tip (104, figure 1).
As to claim 21, 24, with the device and method of Albrecht and Cao above, Cao further the first lead runs through an inner lumen of the 
As to claim 22, 25, with the device and method of Albrecht and Cao above, Albrecht discloses a shaft of the cannula is comprises of a non-conducive material (paragraph 28).
As to claim 23, 26 with the device and method of Albrecht and Cao above, Cao further discloses at least one of the first or second electrodes is located on a distal edge of the cannula (figure 6, paragraph 33).
Claims 6-9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0171304 to Cao in view of U.S. Patent Publication 2013/0211194 to Guyton as applied to claims 1-4, 11, 12, 14-16, 21-26 above, and further in view of U.S. Patent 6,337,994 to Stoianovici.
As to claim 6, 17, Cao as modified by Guyton discloses the first electrode is incorporated into a stylus (14, figure 6, paragraph 33, and/or the stylus in paragraph 23) that is configured to be inserted in the inner lumen of the cannula (22).
If however, it is not known that the electrodes of Cao can be incorporated into the stylet as disclosed, Stoianovici teaches a similar device having electrodes/sensors that can be attached to a stylet probe/cannula or a stylet (col. 1 ll. 56-col. 2 ll. 14) for the purpose of using a known mechanism that can define an electrode for obtaining measurements. It would have been obvious to one of ordinary skill in the art before the effect filing date to have the electrode of Cao be 
As to claim 7, 18, with the device of Cao, Guyton, and Stoianovici above, Cao discloses the second electrode is incorporated into the stylus (paragraph 39, a separate electrode along with the tip 14 on the shaft 12 can be used on the electrode stylet as taught by Stoianovici)
As to claim 8, with the device of Cao, Guyton, and Stoianovici above, Cao discloses the stylus is removable from the cannula (paragraph 23).
As to claim 9, with the device of Cao, Guyton, and Stoianovici above, Cao discloses the stylus includes a stylus inner lumen (either figure 6, or paragraph 23).
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0171304 to Cao in view of U.S. Patent Publication 2013/0211194 to Guyton in view of U.S. Patent 6,337,994 to Stoianovici as applied to claims 6-9,17, 18 above, and further in view of U.S. Patent Publication 2012/0071748 to Mark.
As to claims 10, 20, Cao as modified by Guyton and Stoianovici discloses the device above but is silent about the locking mechanism to lock the stylus in place within the cannula. 
Mark teaches a similar device having a locking mechanism (110) to lock the stylus in place within the cannula (paragraph 60) for the purpose of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2011/0082338 to Fischvogt, U.S. Patent Publication 2008/0319432 to Ely, U.S. Patent Publication 2014/0066704 to Blumenkranz, U.S. Patent Publication 2007/0088277 to McGinley all disclose similar devices readable, combinable on, or capable of providing evidence on the claims of record. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771